Citation Nr: 0916811	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO.  05-24 495A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


INTRODUCTION

The Veteran served on active duty from July 1978 to April 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (R), 
which denied her claim of entitlement to service connection 
for PTSD.

In November 2008, the Board remanded this case for further 
development.  The requested development was completed, and, 
in March 2009, the agency of original jurisdiction issued a 
Supplemental Statement of the Case (SSOC) that continued to 
deny the Veteran's claim.

The appeal is once again being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

The Veteran has claimed entitlement to service connection for 
PTSD, essentially contending that she developed PTSD as a 
result of traumatic working conditions while in service.  She 
has stated that her duties involved inspecting and repacking 
parachutes, and that this activity also involved handling 
munitions, which she found stressful because she knew any 
slight slip could mean death.  In support of her claim, she 
submitted a medical opinion from her private psychiatrist who 
opined that these activities did contribute to her 
development of PTSD.  The psychiatrist acknowledged that 
others may have been able to perform these duties without 
repercussions, the Veteran was much more vulnerable 
emotionally.

In the November 2004 Remand, the Board observed that the 
Veteran's DD Form 214 identified her military occupational 
specialty (MOS) as fabrication and parachute specialist.  The 
Board concluded that it was likely that her duties in service 
were as she described, including contact with various 
munitions and/or explosives. Thus, the Board found her 
reported stressor to be verified.  As there was a medical 
opinion of record linking this stressor to a diagnosis of 
PTSD, the Board concluded that a VA examination is warranted.

The VA examination was subsequently completed, and it was 
found by the examiner that a diagnosis of PTSD was not 
warranted.  Her claim was again denied in the March 2009 
SSOC, and the claims file was returned to the Board.  

Immediately thereafter, the Veteran submitted a statement to 
the AMC requesting that records of her treatment at the Glenn 
Falls Hospital for the past 3 years be obtained and 
associated with the record.  She provided a signed release 
form, and, in an April 2009 statement, her representative 
specifically requested that her case be remanded to obtain 
these records. 

Although previous statements are of record from the 
psychiatrist who treated the Veteran at Glenn Falls Hospital, 
the actual clinical records of the period of treatment 
identified by the Veteran in her release form are not 
associated with the claims file.  Pursuant to the duty to 
assist, VA has a duty to request medical records identified 
by the Veteran that she believes to be relevant to her claim.  
See 38 C.F.R. § 3.159(c)(1) (2008).

Accordingly, the case is REMANDED for the following action:

1.  Request all available treatment 
records from the facility identified on 
the release form received in April 2009.  
If a current authorization is required, it 
should be requested from the Veteran.  All 
records obtained or any response received 
should be associated with the claims 
folder.

2.  Upon the completion of the above 
development and any additional development 
considered appropriate as a consequence of 
those records, readjudicate the issue on 
appeal.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
SSOC.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




